DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The earliest priority document disclosing the independent claims is 06/05/2020. If applicant does not agree and has a provisional document that points to an earlier date of the claimed limitations, please let the examiner know.

Allowable Subject Matter
Claims 7-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 9, 11-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DUNCAN HO (QUALCOMM): MLA: Sync PPDUs”, IEEE 802.11-20/0026r6, 03/14/2020, hereinafter “D1”.
Regarding claims 1, 6, 13 and 17, D1 discloses a method for receiving simultaneous downlink transmissions at a mobile station (slide 3 discloses the scenario of concurrent transmissions on multiple links between an STR-AP and a non-STR STA, slide 4 explains the meaning of STR and non-STR), the method comprising: transmitting, to an access point (AP), information regarding whether endings of simultaneous data transmissions to the mobile station are to be aligned (see slide 14 stating that the specification need to define how the STA uses signaling to indicate the non-STR to the AP; see also slide 16 that the AP MLD shall align the endings of non-STR non-AP MLD), wherein the simultaneous data transmissions are between the AP and the mobile station over a pair of channels (see slides 3-4, concurrent or simultaneous transmission), beginning reception of a first data transmission, from the AP, on a first channel of the pair of channels (slide 5, end time is aligned, this mode is possible for DL or AP to STA; see slide 9, between AP and STA; slide 16, DL PPDs); beginning reception of a second data transmission, from the AP, on a second channel of the pair of channels, wherein the second data transmission overlaps at least a portion of the first data transmission (see slides 5 and 9, DL transmission on two links with overlap); and ending reception of the second data transmission upon an end of the first data transmission when the information indicates that the endings of simultaneous downlink data transmissions are to be aligned (see slides 5 and 9, showing end the aligned end-times).
Regarding claims 2, 9, and 14, D1 discloses wherein the mobile station is not capable of simultaneous transmit receive over the pair of channels, but is capable of simultaneous transmit-transmit and simultaneous receive-receive over the pair of channels (see slide 4, simultaneous TX and RX).
Regarding claims 4, and 11, D1 discloses wherein the reception of the second data transmission begins after the reception of the first data transmission (see slides 5 and 9).
Regarding claims 5, 12 and 16, D1 discloses wherein ending reception of the second data transmission comprises shortening the second data transmission such that an end of the second data transmission aligns with the end of the first data transmission (see slide 5, right side, second PPDU is shortened to time-aligned with the first PPDU).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of YUNBO Li (HUAWEI_: “PPDU alignment in STR constrained multi-link, 03/15/2020, IEEE 802.11-20/0433r5, hereinafter “D2”.
Regarding claims 3, 10 and 15, D1 discloses all the subject matter but fails to mention wherein the information is transmitted during at least one of an initial association between the mobile station and the AP or in a dynamic manner after the initial association. However, D2 from a similar field of endeavor discloses wherein the information is transmitted during at least one of an initial association between the mobile station and the AP or in a dynamic manner after the initial association (see slide 8, each STA reports it RX/TX value to AP during association procedure). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 information transmission scheme into D1 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tiedemann Jr. (US 5,604,730), para 25, aligns transmit timings of the mobile station with the receive timings of base station when two simultaneous transmission occurs.
Bik (US 2007/0152053), para. 0047, alignment of transmitter and receiver with simultaneous transmission.
Edara et al. (US 2015/0009874 A1), para. 0037, data packets alignment for simultaneous transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463